DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-17) in the reply filed on 30 September 2022 is acknowledged.  The traversal is on the ground(s) that no undue or serious search burden would occur when examining both inventions together.  This is not found persuasive because, as stated in the restriction requirement, different search strategies are required for searching each invention. For example, unelected invention II would require a search in B65D 81/3865-3897, not required by invention I. This causes a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), in view of Toida et al. (US 6,419,108) and Whitehead (US 9,422,704).
Regarding claim 1, Wong teaches an insert container (figure 2 and 6, reference 3) for use within an outer vessel (figure 2, reference 3: Although disclosed by the prior art, since the outer vessel and its various parts are directed to unclaimed subject matter, these limitations will be treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function), comprising: a glass container (paragraph 23) having: a body (figure 2) defining a hollow interior (figure 2: inside reference 3) between a closed end (figure 6, as shown in the annotated figure below) and an open end (figure 6, as shown in the annotated figure below); and a sipping portion (figure 6, as shown in the annotated figure below) extending from the open end (figure 6, as shown in the annotated figure below) and having a shoulder end (figure 6, as shown in the annotated figure below) and a sipping end (figure 6, as shown in the annotated figure below); and a retaining flange (figure 6, reference 31) secured to an outer surface of the body (figure 6, reference 3) and configured to removably retain the glass container within the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function); wherein the shoulder end is configured to be seated atop a rim of an open end of the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function); and wherein the retaining flange comprises a main body (figure 6:the section of side wall 3 with the threads) configured to fit securely around the circumference of the outer surface of the body of the glass container (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function) and a plurality of protrusions (figure 6, reference 31) extending outward from an exterior of the main body (figure 6) and configured to engage an inner surface of the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function) to provide for a friction fit and removable retention of the glass container within the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function), an outer diameter of the protrusions of the flange being greater than an inner diameter of the outer vessel (figure 2 and 6, reference 31: since the threading is male and female, the male threads 31 of the insert would insert into the female portion of the vessel, which would make the thread of the insert having a diameter greater than the thread of the vessel. Furthermore, this limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function.

    PNG
    media_image1.png
    742
    253
    media_image1.png
    Greyscale

Wong does not explicitly teach the retaining portion being deformable and the protrusion being flexible. However, Toida does teach the retaining portion being deformable (figure 1, reference 40 and column 3, lines 26-37) and the protrusion being flexible (figure 1, reference 40 and column 3, lines 26-37). Although the flexible protrusion is located on the outer vessel and not the insert, it would be a reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Furthermore, although Toida only discloses one protrusion, this would be a duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Wong to include the retaining portion being deformable and the protrusion being flexible, as disclosed by Toida, because including the deformable and flexible protrusion allows for a frictional and resilient grip between the insert and outer vessel while also creating a seal within the space between the insert and outer vessel for insulative purposes, as explained by Toida (column 3, lines 26-37).
	Wong, in view of Toida, do not explicitly teach a deformable retaining flange secured to an outer surface of the body, the deformable retaining flange comprises a main body and a plurality of flexible protrusions extending outward from an exterior of the main body. However, Whitehead does teach a deformable retaining flange (figure 3, reference 108) secured to an outer surface of the body (figure 3, reference 104), the deformable retaining flange comprises a main body (figure 3, reference 108) and a plurality of flexible protrusions extending outward from an exterior of the main body (figure 3, reference 122).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong, in view of Melton, to include a deformable retaining flange secured to an outer surface of the body, the deformable retaining flange comprises a main body and a plurality of flexible protrusions extending outward from an exterior of the main body, as disclosed by Whitehead, because including the deformable flange helps engage the insert within the structure (as disclosed by Whitehead [column 5, lines 35-36]) and further would further decrease heat transfer between the insert and the outer surface of the structure.
Regarding claim 2, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Toida teaches the deformable flange is coupled to the insert container more securely than the removable retention provided by the flexible protrusions engaging the outer vessel (figure 1, reference 40: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function.
Regarding claim 3, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the flange is disposed adjacent the open end of the body of the glass container (figure 6, reference 31 and the annotated figure above for claim 1).
Regarding claim 4, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the flange is disposed adjacent the shoulder end of the body of the glass container (figure 6, reference 31 and the annotated figure above for claim 1).
Regarding claim 5, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Whitehead teaches the protrusions of the flange comprise a first circumferential protrusion extending circumferentially around the main body (figure 3, one of reference 122) and a second circumferential protrusion extending circumferentially around the main body and spaced apart from the first circumferential protrusion (figure 3, another of reference 122).
Regarding claim 6, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Whitehead teaches the flexible protrusions are contiguous around the main body of the deformable flange (figure 3, reference 122).
Regarding claim 7, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Whitehead teaches the flexible protrusions may be interrupted around the main body of the deformable flange (figure 3, reference 122: the protrusion can be interrupted but aren’t required to be).
Regarding claim 8, Wong, in view of Toida and Whitehead, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wong teaches the sipping portion is configured to protrude from the open end of the outer vessel when the insert container is disposed within the outer vessel and the shoulder end is seated atop the rim of the outer vessel (figure 6, as shown in the annotated figure above for claim 1 and figure 2. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), in view of Toida et al. (US 6,419,108).
Regarding claim 9, Wong teaches an insert container (figure 2 and 6, reference 3) for use within an outer vessel (figure 2, reference 3: Although disclosed by the prior art, since the outer vessel and its various parts are directed to unclaimed subject matter, these limitations will be treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function), comprising: a glass container (paragraph 23) having: a body (figure 2) defining a hollow interior (figure 2: inside reference 3) between a closed end (figure 6, as shown in the annotated figure below) and an open end (figure 6, as shown in the annotated figure below); and a sipping portion (figure 6, as shown in the annotated figure below) extending from the open end (figure 6, as shown in the annotated figure below) and having a shoulder end (figure 6, as shown in the annotated figure below) and a sipping end (figure 6, as shown in the annotated figure below); and a retainer (figure 6, reference 31) secured to an outer surface of the body (figure 6, reference 3) and configured to removably retain the glass container within the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function); wherein the shoulder end is configured to be seated atop a rim of an open end of the outer vessel (figure 2: This limitation has been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wong is capable of performing the recited function). 

    PNG
    media_image1.png
    742
    253
    media_image1.png
    Greyscale

Wong does not explicitly teach the retainer being deformable. However, Toida does teach the retainer being deformable (figure 1, reference 40 and column 3, lines 26-37).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Wong to include the retainer being deformable, as disclosed by Toida, because including the deformable retainer allows for a frictional and resilient grip between the insert and outer vessel while also creating a seal within the space between the insert and outer vessel for insulative purposes, as explained by Toida (column 3, lines 26-37).
Regarding claim 10, Wong, in view of Toida, teach all of the claim limitations of claim 9, as shown above. Furthermore, Toida teaches the deformable retainer is attached to the insert container more securely than the removable retention provided by the deformable retainer with respect to the outer vessel (figure 1, reference 40: Although the deformable retainer is located on the outer vessel and not the insert, it would be a reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20190092526), in view of Toida et al. (US 6,419,108), as applied to claim 10 above, and further in view of Whitehead (US 9,422,704).
Regarding claim 11, Wong, in view of Toida, teach all of the clam limitations of claim 10, as shown above. 
Wong, in view of Toida, do not explicitly teach the deformable retainer comprises a deformable flange. However, Whitehead does teach the deformable retainer comprises a deformable flange (figure 3, reference 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Wong, in view of Toida, to include the deformable retainer comprises a deformable flange, as disclosed by Whitehead, because including the deformable flange helps engage the insert within the structure (as disclosed by Whitehead [column 5, lines 35-36]) and further would further decrease heat transfer between the insert and the outer surface of the structure.
Regarding claim 12, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 11, as shown above. Furthermore, Toida teaches the deformable part is configured to provide a friction fit between the body of the glass container and the outer vessel (figure 1, reference 40: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function).
Regarding claim 13, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 11, as shown above. Furthermore, Whitehead teaches the deformable flange comprises a plurality of flexible protrusions (figure 3, reference 122) configured to engage an inner surface of the outer vessel (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function).
Regarding claim 14, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 11, as shown above. Furthermore, modified Wong teaches the deformable flange extends circumferentially around the outer surface of the body of the glass container adjacent the open end of the body of the glass container (figure 6, as shown in the annotated figure above for claim 9).
Regarding claim 15, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 11, as shown above. Furthermore, Whitehead teaches the deformable flange comprises a main body (figure 3, reference 108) configured to fit securely around the circumference of the outer surface of the body of the glass container (disclosed by Wong, figure 6, reference 31) and at least one flexible protrusion extending outward from an exterior of the main body (figure 3, reference 122) and configured to engage an inner surface of the outer vessel to provide a friction fit removable retention of the glass container within the outer vessel (figure 1 of Toida: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of modified Wong is capable of performing the recited function).
Regarding claim 16, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 11, as shown above. Furthermore, modified Wong teaches the deformable flange is disposed adjacent the open end of the body of the glass container in proximity to the shoulder end of the glass container (figure 6, as shown in the annotated figure above for claim 9).
Regarding claim 17, Wong, in view of Toida and Whitehead, teach all of the clam limitations of claim 15, as shown above. Furthermore, modified Wong teaches the at least one flexible protrusion of the deformable flange comprises a plurality of flexible protrusions (Whitehead, figure 3, reference 122), and the plurality of flexible protrusions comprise a first circumferential protrusion extending circumferentially around the main body (Whitehead, figure 3, one of reference 122) and a second circumferential protrusion extending circumferentially around the main body and spaced apart from the first circumferential protrusion (Whitehead, figure 3, another one of reference 122), wherein each of the first circumferential protrusion and the second circumferential protrusion have an outer diameter greater than an inner diameter of the outer vessel (Toida, figure 1, reference 40 and column 3, lines 26-36).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11, 089,906. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘906 (claim 12) teaches all of the claim limitations of claim 1.
Regarding claim 2, USP ‘906 (claim 12) teaches all of the claim limitations of claim 2.
Regarding claim 3, USP ‘906 (claim 12) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘906 (claim 12) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘906 (claim 12) teaches all of the claim limitations of claim 5.
Regarding claim 6, USP ‘906 (claim 12) teaches all of the claim limitations of claim 6.
Regarding claim 7, USP ‘906 (claim 12) teaches all of the claim limitations of claim 7.
Regarding claim 8, USP ‘906 (claim 12) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘906 (claim 12) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘906 (claim 12) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘906 (claim 12) teaches all of the claim limitations of claim 11.
Regarding claim 12, USP ‘906 (claim 12) teaches all of the claim limitations of claim 12.
Regarding claim 13, USP ‘906 (claim 12) teaches all of the claim limitations of claim 13.
Regarding claim 14, USP ‘906 (claim 12) teaches all of the claim limitations of claim 14.
Regarding claim 15, USP ‘906 (claim 12) teaches all of the claim limitations of claim 15.
Regarding claim 16, USP ‘906 (claim 12) teaches all of the claim limitations of claim 16.
Regarding claim 17, USP ‘906 (claim 12) teaches all of the claim limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735